                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,                 )
                                        )
                   Petitioner,          )                 8:18CV131
                                        )
            v.                          )
                                        )
SCOTT R. FRAKES, Director,              )                  ORDER
Nebraska Department of Correctional     )
Services,                               )
                                        )
                   Respondent.          )
                                        )


      IT IS ORDERED that Respondent’s Second Motion for Extension of Time to
File Respondent’s Answer and Brief (filing no. 30) is granted. Respondent’s Answer
and Brief are due March 6, 2019. Petitioner’s Responsive Brief is due April 5, 2019.
Respondent’s Reply Brief is due May 6, 2019.

      DATED this 21st day of February, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
